Citation Nr: 0125547	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO denied entitlement to an increased (compensable) 
evaluation for bilateral hearing loss.

The veteran provided oral testimony before the undersigned 
Member of the Board at a travel board hearing held at the RO 
in August 2001, a transcript of which has been associated 
with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  VA examination in April 2001 revealed Level IV hearing 
impairment in the right ear and Level III hearing impairment 
in the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation of 10 
percent for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VII, Diagnostic Code 6100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Post-service medical records document multiple hearing tests 
with the results as follows.  

Testing in April 1980 revealed the following hearing 
'frequencies:'




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
5
5
5
10
40

Frequencies on testing in February 1981 and March 1982 were 
as follows, respectively:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
10
15
45




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
10
5
10
15
50

Frequencies in February 1983 were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
10
5
5
15
45

Frequencies in July 1984 and August 1985 were as follows, 
respectively:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
10
5
10
15
15




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
10
15
15
15
35

Another August 1985 test revealed the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
10
10
15
35
65

Testing in December 1986 revealed the following frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
25
30
LEFT
5
10
15
45
55

An audiogram from February 1994 revealed the following 
hearing loss levels, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
40
45
LEFT
10
0
10
60
45

On VA audio examination in May 1996, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
50
60
LEFT
15
20
25
60
70

Puretone average was 39 in the right ear and 44 in the left 
ear.  

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 82 percent in the left ear.  

The pertinent diagnosis was mild sensorineural hearing loss 
in both ears.  

On VA examination in February 1999, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
70
65
LEFT
5
10
20
70
75

Puretone average was 50 in the right ear and 44 in the left 
ear.  

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.

The pertinent diagnosis was precipitous high frequency 
hearing loss for the left ear at 3000-8000 Hertz and mild to 
severe high frequency hearing loss for the right ear at 1500 
to 8000 Hertz.  

In June 1999 the RO granted service connection for bilateral 
hearing loss with the assignment of a noncompensable 
evaluation.  

In August 1999 the veteran submitted a claim for an increased 
evaluation for his hearing loss, contending that he had 
recently been fitted for hearing aids at the Tuskegee VA 
Medical Center (VAMC) and that the hearing test he had 
received would establish that his hearing loss supported a 
higher percentage.  

Records from the Tuskegee VAMC were obtained.  These records 
show that an otoscopy was performed, but make no indication 
that an actual test of auditory acuity was performed.  

On VA examination in April 2001, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
70
75
LEFT
15
25
40
80
85

Puretone average was 57.5 in both ears.  

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.

The diagnosis was moderately-severe sensorineural hearing 
loss in both ears.  

During the August 2001 hearing before the Board, the veteran 
testified that his hearing was last examined in April.  Tr., 
p. 2.  The veteran reported retiring from work as a result of 
a back injury.  Tr., p. 3.  He reported receiving treatment 
from a private doctor, but specified that this was only for 
ear infections.  Tr., pp. 6-7.  He indicated that his hearing 
problems interfered with his driving, but denied being 
involved in any accident because of his hearing difficulty.  
Tr., p. 7.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).


The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).  


Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In the rating decision granting service connection 
for bilateral hearing loss, the veteran was advised as to why 
his hearing loss only warranted a noncompensable evaluation.  
Following the receipt of the veteran's application for 
increase, the RO properly notified him of any information and 
medical or lay evidence necessary to substantiate the claim.  
By virtue of the initial rating decision the veteran was 
again advised as to why his hearing loss did not warrant a 
compensable evaluation.  This position was reasserted in 
subsequent rating determinations, including the Statement of 
the Case (SOC).  
In addition, the May 2000 SOC provided the veteran with 
notice of the specific laws and regulations pertaining to the 
evaluation of hearing loss, which were used to deny his 
claim.  Finally, the record indicates that the RO provided 
the veteran with notice of his appellate rights.  Thus, the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  The veteran has only 
mentioned being treated for his hearing loss at the Tuskegee 
VAMC, and these records have been obtained.  

The veteran reported undergoing a hearing test, but did not 
specify where or when it was conducted.  Since the only 
reported outpatient treatment was at Tuskegee VAMC, and these 
records have been obtained, it appears that he was referring 
to the February 1999 VA examination in making his reference 
to the hearing test.  This examination report is on file.  

Thus, the Board concludes that the duty to notify or assist 
does not require that the RO provide assistance in obtaining 
the above-mentioned hearing test because the RO has already 
obtained medical records from the Tuskegee VAMC, the only 
place where he has reported receiving treatment for hearing 
loss, and because the record already contains a VA hearing 
examination from the period when he referred to being tested 
(the February 1999 VA examination).  Therefore, there is no 
reasonable possibility that further assistance would 
substantiate the claim because all reported outpatient 
hearing treatment records have been obtained, and the record 
appears to already contain the hearing test he referred to.  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).  


As indicated above, a VA examination was conducted in April 
2001, and the veteran has not indicated any more recent 
testing that is not on file.  Therefore, there is no further 
duty to assist by obtaining such records or by scheduling 
another VA examination.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Evaluation of Bilateral Hearing Loss

On VA examination in April 2001, the veteran's puretone 
average was 57.5 in both ears, which would be 58 after being 
rounded up.  

Therefore, under Table VI, the veteran's hearing level during 
the April 2001 VA examination was Level IV in the right ear 
and Level III in the left ear.  Other recent examination 
reports do not establish a higher level of hearing 
impairment.  

Under Table VII, Level IV hearing in the right ear and Level 
III hearing in the left ear allows for a 10 percent 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.  

A rating in excess of 10 percent is not warranted.  Pertinent 
case law provides that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Therefore, no rating higher than 10 percent can be 
applied based on the April 2001 VA examination results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that the veteran's speech discrimination 
percentage in the left ear during the May 1996 VA examination 
(82 percent) was lower than what was recorded during the 
April 2001 VA examination (84 percent).  Nonetheless, even if 
the Board were to incorporate the 82 percent reading into the 
evaluation of the hearing loss, raising the hearing 
impairment in the left ear to Level IV, a rating higher than 
10 percent still would not be warranted because a Level IV 
hearing impairment in both ears warrants only a 10 percent 
rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100; Lendenmann, supra.  

Thus, an evaluation in excess of 10 percent under Table VI is 
not warranted.  Id.  

A rating in excess of 10 percent is not warranted under Table 
VIa because the veteran's puretone threshold was not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2001).

The veteran has contended that the evidence establishes that 
he should have a rating in excess of zero percent for his 
hearing loss.  He has also testified that his hearing 
interferes with his driving.  Tr., p. 7.  The Board agrees 
that the medical evidence establishes a 10 percent evaluation 
for bilateral hearing loss, but no higher, and the veteran's 
contentions are not sufficient to allow for a rating higher 
than 10 percent.  The Board again notes that the assignment 
of disability ratings for hearing impairment are to be 
derived by the mechanical application of the Ratings Schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann, supra.  

Furthermore, the veteran's own opinions and statements as to 
the level of his hearing loss are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the 
severity of the veteran's bilateral hearing loss disability.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Following a full review of the record, the Board finds that 
the evidence establishes that a 10 percent evaluation, but no 
higher, for bilateral hearing loss is warranted.  Lendenmann, 
supra.  


Additional Matters

Extraschedular Consideration

The RO has not considered the assignment of an extraschedular 
evaluation in this instance.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran testified that he had to retire from work because 
of back disability.  Tr., p. 3.  However, the Board further 
notes that neither the veteran nor his representative have 
raised the issue  of 38 C.F.R. § 3.321(b)(1) on appeal in 
terms of hearing loss.  No contention has been made that the 
veteran's hearing loss interfered with his employment in any 
way.  Having reviewed the record with the above mandates in 
mind, the Board finds no basis for further action on this 
question.  


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for bilateral hearing loss is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

